Case 19-10547            Doc 159-1        Filed 05/30/19         Entered 05/30/19 16:45:55             Page 1 of 14




                                                   EXHIBIT 1
                                 UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF LOUISIANA

In re:                                                            §           Case No. 19-10547
                                                                  §
FALCON V, LLC, et al.,                                            §           Chapter 11
                                                                  §
Debtors.1                                                         §           (Jointly Administered)

                            DECLARATION OF WILLIAM H. PATRICK, III

           I, William H. Patrick, III, being duly sworn, declare the following under penalty of

perjury:

           1.       I am a member of the law firm of Heller, Draper, Patrick, Horn & Manthey L.L.C.

(“Heller Draper”), with offices at 650 Poydras Street, Suite 2500, New Orleans, Louisiana

70130. I am currently admitted and in good standing as a member of the bar of the United States

District Court for the Middle District of Louisiana. There are no disciplinary proceedings

pending against me.

           2.       I am authorized to make this declaration (the “Declaration”) on behalf of Heller

Draper and the Declaration is submitted pursuant to Rules 2014(a) and 2016(b) of the Federal

Rules of Bankruptcy Procedure in support of the Application to Employ Heller, Draper, Patrick,

Horn & Manthey, LLC as counsel for the Official Committee of Unsecured Creditors (the

“Committee”) of Falcon V, LLC (“Application”)2. By its Application, the Committee seeks

court approval, pursuant to §§ 328 and 1103 of the Bankruptcy Code and Federal Rule of




1
  The Debtors are the following three entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C. (8542); and ORX Resources, L.L.C.
(9032). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130.
2
    Capitalized terms not defined herein are as defined in the Application.


{00368387-2}
Case 19-10547       Doc 159-1    Filed 05/30/19     Entered 05/30/19 16:45:55        Page 2 of 14



Bankruptcy Procedure 2014, to employ and retain Heller Draper as its general bankruptcy

counsel in connection with the Debtors’ chapter 11 cases.

         3.    Unless otherwise stated in this Declaration, I have personal knowledge of the

facts set forth herein and, if called as a witness, I would testify thereto. Capitalized terms and

phrases not otherwise defined herein shall have the meanings ascribed to such terms in the

Application.

                                    Services to be Provided

         4.    In connection with the above-captioned chapter 11 cases, the Committee has

requested authorization to retain Heller Draper as its general bankruptcy counsel.

         5.    The Committee anticipates that Heller Draper will, in connection with these

chapter 11 cases and subject to orders of this Court, provide a range of services to the

Committee, including, but not limited to, the following:

               a.     advise the Committee in connection with its powers and duties under the
                      Bankruptcy Code, the Bankruptcy Rules and the Bankruptcy Local Rules;

               b.     assist and advise the Committee in its consultation with the Debtors
                      relative to the administration of these cases;

               c.     attend meetings and negotiate with the representatives of the Debtors and
                      other parties-in-interest;

               d.     assist and advise the Committee in its examination and analysis of the
                      conduct of the Debtors’ affairs;

               e.     assist and advise the Committee in connection with any sale of the
                      Debtors’ assets pursuant to section 363 of the Bankruptcy Code;

               f.     assist the Committee in the review, analysis and negotiation of any chapter
                      11 plan(s) of reorganization or liquidation that may be or has been filed
                      and assist the Committee in the review, analysis and negotiation of the
                      disclosure statement accompanying any such plan(s);

               g.     assist the Committee in analyzing the claims asserted against and interests
                      asserted in the Debtors, in negotiating with the holders of such claims and
                      interests, and in bringing, participating in, or advising the Committee with


                                                2
{00368387-2}
Case 19-10547       Doc 159-1    Filed 05/30/19     Entered 05/30/19 16:45:55         Page 3 of 14



                      respect to contested matters and adversary proceedings, including
                      objections or estimation proceedings, with respect to such claims or
                      interests;

               h.     assist with the Committee’s review of the Debtors’ Schedules of Assets
                      and Liabilities, Statements of Financial Affairs and other financing reports
                      prepared by the Debtors, and the Committee’s investigation of the acts,
                      conduct, assets, liabilities and financial condition of the Debtors and of the
                      historic and ongoing operation of their businesses;

               i.     assist the Committee in its analysis of, and negotiations with, the Debtors
                      or any third party related to, among other things, cash collateral issues,
                      financings, compromises of controversies, assumption or rejection of
                      executory contracts and unexpired leases, and matters affecting the
                      automatic stay;

               j.     take all necessary action to protect and preserve the interests of the
                      Committee, including (i) possible prosecution of actions on its behalf; and
                      (ii) if appropriate, negotiations concerning all litigation in which the
                      Debtors are involved;

               k.     generally prepare on behalf of the Committee all necessary motions,
                      applications, answers, orders, reports, replies, responses and papers in
                      support of positions taken by the Committee;

               l.     appear, as appropriate, before this Court, the appellate courts, and the
                      United States Trustee, and protect the interests of the Committee before
                      those courts and before the United States Trustee; and

               m.     perform all other necessary legal services in these cases.

         6.    Heller Draper intends to work closely with the Debtors’ representatives and the

other professionals retained by the Committee to ensure that there is no unnecessary duplication

of services performed or charged to the Debtors’ estates. To the extent the Committee seeks to

retain additional professionals, Heller Draper will make all reasonable efforts not to unnecessary

duplicate the services rendered by such additional professionals.

                                Qualifications of Professionals

         7.    The Committee selected Heller Draper as its counsel because of the firm’s

experience in the field of bankruptcy and business reorganizations under Chapter 11 of the



                                                3
{00368387-2}
Case 19-10547         Doc 159-1     Filed 05/30/19     Entered 05/30/19 16:45:55        Page 4 of 14



Bankruptcy Code. Heller Draper has experience in oil and gas bankruptcy cases. Heller Draper

has represented debtors, various committees, and other parties-in-interest in cases of national

significance across the country and believes it is well qualified to act as attorneys for the

Committee.

         8.       The Committee requires knowledgeable counsel to render these professional

services.      As noted above, Heller Draper has substantial expertise in all of these areas.

Accordingly, Heller Draper believes it is well qualified to perform these services and represent

the Committee’s interest in these Chapter 11 cases.

                                  Disinterestedness of Professionals

         9.       To ascertain Heller Draper’s “connections,” as that term is used in Federal Rule of

Bankruptcy Procedure 2014, with the Debtors and other parties-in-interest, certain of my

colleagues and I reviewed the list of interested parties and counsel that is annexed hereto as

Schedule 1. That list includes (a) the Debtors and its affiliates, (b) current directors, officers,

and senior management; (c) partners; holders of other equity interests; or investors in the

Debtors; (d) significant lenders to the Debtors; (e) parties to surety bonds with the Debtors; (f)

governmental agencies which interact with the Debtors; (g) parties with whom the Debtors are

involved in litigation; (h) insurance entities with whom the Debtors have contracts; (i) major

vendors of the Debtors; (j) landlords of the Debtors; (k) the Office of the United States Trustee;

and (l) and bankruptcy judges in the Middle District of Louisiana.

         10.      Except as set forth therein, this conflicts check did not reveal any connection with

the Debtors, their creditors, the United States Trustee, or any other party in interest, or their

respective attorneys or accountants. In verifying the connections disclosed herein and in the




                                                   4
{00368387-2}
Case 19-10547      Doc 159-1      Filed 05/30/19       Entered 05/30/19 16:45:55        Page 5 of 14



statements that follow, I have relied upon the professionals at Heller Draper and the investigation

they have undertaken to compile the information upon which such disclosures are based.

         11.   Based on the conflicts search, to the best of my present knowledge, information,

and belief, no member, associate, or counsel practicing in my firm represents or holds any

interest adverse to the Committee and the Debtors, and all members, associates, and counsel

practicing in my firm are “disinterested persons” as that phrase is defined in § 101(14) of the

Bankruptcy Code, as modified by § 1107(b) of the Bankruptcy Code, all within the meaning of

Section 327(a) of the Bankruptcy Code.

         12.   Based on the conflicts search conducted to date and described herein, to the best

of my knowledge, (a) neither I, Heller Draper, nor any partner, counsel or associate thereof,

insofar as I have been able to ascertain, have a disqualifying connection with the Committee and

its members, the Debtors, creditors of Debtors, the United States Trustee for the Middle District

of Louisiana (the “U.S. Trustee”), any person employed in the office of the U.S. Trustee or any

other party with an actual or potential interest in these chapter 11 cases or its respective attorneys

or accountants; (b) Heller Draper is not a creditor, equity security holder or insider of the

Debtors; (c) none of Heller Draper’s partners or associates is, or was within two years of the

Petition Date, a director, officer or employee of the Debtors, and (d) Heller Draper neither holds

nor represents an interest adverse to the Committee, the Debtors, their estates or any class of

creditors or equity security holders, by reason of any direct or indirect relationship to, connection

with or interest in Debtors or for any other reason.

         13.   I am not related, and to the best of my knowledge, no attorney at Heller Draper is

related, to any United States Bankruptcy Judge in this district or to the United States Trustee for

such district or any employee thereof.



                                                  5
{00368387-2}
Case 19-10547      Doc 159-1     Filed 05/30/19     Entered 05/30/19 16:45:55        Page 6 of 14



         14.   On August 8, 2017, Knight Oil Tools, LLC (“KOT”), a member of the

Committee, and its affiliates filed for bankruptcy relief in the United States Bankruptcy Court for

the Western District of Louisiana, Lafayette Division, Case No. 17-51014, jointly administered.

KOT has emerged from chapter 11 relief and a final decree has been entered. Heller Draper

represented KOT in its bankruptcy case as bankruptcy counsel and continues to represent KOT

in small matters unrelated to the Debtors.

         15.   On June 2, 2017, Heller Draper represented the Official Committee of Unsecured

Creditors (“Rooster Committee”) of Rooster Energy, LLC and its affiliates, which filed for

bankruptcy relief in the United States Bankruptcy Court for the Western District of Louisiana,

Lafayette Division, Case No. 17-50705, jointly administered. The Rooster Committee has

terminated. Angelo Gordon Energy Servicer, LLC, a member of the Committee, was the largest

secured creditor in the Rooster bankruptcy cases.

         16.   Heller Draper represented the Unsecured Creditors Committee of PetroQuest

Energy, Inc. and its affiliates (collectively, “PetroQuest”), which filed for bankruptcy relief in

the United States Bankruptcy Court for the Southern District of Texas, 18-36322, jointly

administered. Heller Draper’s representation of the PetroQuest Committee terminated, and now

it represents the GUC Administrator appointed under PetroQuest’s confirmed plan of

reorganization. Catapult Explorations, LLC, a member of the Committee, was a counterparty to

an executory contract with PetroQuest.

         17.   Heller Draper formerly represented the State of Louisiana in connection with

certain small litigation matters unrelated to the Debtors and also represented the Attorney

General of the State of Louisiana in certain discreet matters relating to the BP oil spill, which




                                                6
{00368387-2}
Case 19-10547       Doc 159-1       Filed 05/30/19     Entered 05/30/19 16:45:55        Page 7 of 14



matters were limited in scope, completely unrelated to the Debtors and have been concluded.

None of these matters are active.

         18.   Heller Draper does not believe the representations described above create an

interest adverse to the Committee with respect to the matters for which Heller Draper will be

employed.

         19.   Heller Draper over the years has worked with many of the professionals who are

or may become involved in these cases, representing either the same parties, parties with similar

interests, or parties with adverse interests. None of these connections are materially adverse to

the interests of the estate or any class of creditors or equity security holders.

         20.   Heller Draper and certain of its partners, counsel and associates may have in the

past represented, may currently represent, and likely in the future will represent parties in interest

of the Debtors in connection with matters unrelated to the Debtors and these cases. Heller

Draper has searched its electronic database for any connections to the parties related to the

Debtors as set in Schedule 1. The information listed may change without our knowledge during

the pendency of these cases. Heller Draper will update this Declaration when necessary and

when Heller Draper becomes aware of material information.

         21.   Despite the efforts described above to identify and disclose connections with

parties in interest in these cases, because the Debtors are an enterprise with numerous creditors,

Heller Draper is unable to state with certainty that every client representation or other connection

of Heller Draper has been disclosed. In this regard, Heller Draper will periodically review its

files during the pendency of these chapter 11 cases to ensure that no disabling conflicts or other

disqualifying circumstances exist or arise. If any new relevant facts or relationships are

discovered or arise, Heller Draper will use reasonable efforts to identify such further



                                                   7
{00368387-2}
Case 19-10547      Doc 159-1     Filed 05/30/19     Entered 05/30/19 16:45:55        Page 8 of 14



developments and will promptly file a supplemental declaration as Bankruptcy Rule 2014(a)

requires

         22.   To the best of my knowledge and information after due inquiry, Heller Draper is a

“disinterested person” within the meaning of Bankruptcy Code § 101(14) and pursuant to

Bankruptcy Code § 328(c).

         23.   The proposed employment of Heller Draper is not prohibited by or improper

under Rule 5002 of the Federal Rules of Bankruptcy Procedure. Heller Draper believes that its

professionals are qualified to represent the Committee in the matters for which the firm is

proposed to be employed.

                                      Terms of Retention

         24.   Subject to this Court’s approval and in accordance with §§ 330 and 331 of the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Orders and Rules of this

Court, the Committee requests that Heller Draper be compensated on an hourly basis, and be

reimbursed for the actual, necessary expenses it incurs. Heller Draper’s hourly billing rates for

bankruptcy work range from $395 to $545 for members, $225 to $325 for associates, and $150

for paralegals subject to change from time to time, and all subject to application and approval by

this Court pursuant to Sections 330 and 331 of the Bankruptcy Code. The rates for services to be

rendered by the particular attorneys at Heller Draper are shown on Exhibit “3”, which is attached

to the Application. In the event other attorneys are utilized, their rates will be charged at

customary levels. Heller Draper respectfully submits that such rates are reasonable in light of the

quality of the services being provided and the specialized nature of the services being provided.

Additionally, Heller Draper’s rates are consistent with the market. Hourly rates vary with the

experience and seniority of the individuals assigned. These hourly rates are subject to periodic



                                                8
{00368387-2}
Case 19-10547      Doc 159-1     Filed 05/30/19     Entered 05/30/19 16:45:55       Page 9 of 14



adjustments to reflect economic and other conditions and are consistent with the rates charged

elsewhere.

         25.   Heller Draper will also seek reimbursement for actual and necessary expenses

incurred in connection with its engagement by the Committee in these chapter 11 cases, which

may include, but are not limited to, postage, overnight mail, courier delivery, transportation,

overtime expenses, computer assisted legal research, photocopying, outgoing facsimile

transmissions, airfare, meals and lodging.

         26.   Heller Draper intends to maintain detailed, contemporaneous time records and to

apply to the Court for the allowance of compensation for professional services and

reimbursement of expenses in accordance with applicable provisions of the Bankruptcy Code,

the Bankruptcy Rules, and any additional procedures that may be established by the Court in

these chapter 11 cases. Heller Draper has agreed to accept as compensation such sums as may be

allowed by the Court.

         27.   The Committee understands that Heller Draper hereafter intends to apply to the

Court for allowances of compensation and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, including, but not limited to Sections 330 and 331

of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Guidelines for

Professional Compensation established by the Office of the United States Trustee, and further

orders of this Court, for all services performed and expenses incurred after the Petition Date. It

is further contemplated that Heller Draper may seek interim compensation during these cases as

permitted by Section 331 of the Bankruptcy Code, Bankruptcy Rule 2016 and any further orders

of this Court. Heller Draper understands that its compensation is subject to prior Court approval.

Heller Draper will also make reasonable efforts to comply with the Guidelines for Reviewing



                                                9
{00368387-2}
Case 19-10547           Doc 159-1   Filed 05/30/19      Entered 05/30/19 16:45:55      Page 10 of 14



 Applications for Compensation and Reimbursement of Expenses Filed Under United States Code

 by Attorneys in Larger Chapter 11 Cases, which are applicable in large cases.

                              Compensation Received by Heller Draper

          28.    Heller Draper has not received a retainer in these cases. Additionally, there are no

 amounts due Heller Draper for prepetition services.

                Attorney Statement Pursuant To United States Trustee Guidelines

          29.    Heller Draper makes the following submissions to comply with the United

 States Trustee Guidelines, with respect to the Application (and will use its best efforts to

 comply within these cases going forward):

                 (i)       Did you agree to any variations from, or alternatives to, your standard or

                 customary billing arrangements for this engagement? Answer: No.

                 (ii)      Do any of the professionals included in the engagement vary their rate

                 based on the geographic location of the bankruptcy case? Answer: No.

                 (iii)     If you represented the client in the 12 months prepetition, disclose your

                 billing rates and material financial terms for the prepetition engagement,

                 including any adjustments during the 12 months prepetition. If your billing rates

                 and material financial terms have changed postpetition, explain the difference and

                 reasons for the difference.      Answer:     Heller Draper did not represent the

                 Committee prior to the Debtors’ chapter 11 cases.

                 (iv)      Has your client approved your prospective budget and staffing plan, and if

                 so, for what budget period? Answer: Heller Draper is preparing its prospective

                 budget and staffing plan for the period May 24, 2019 through July 31, 2019. The

                 Committee has not yet approved that budget and staffing plan yet. Heller Draper



                                                   10
 {00368387-2}
Case 19-10547      Doc 159-1      Filed 05/30/19     Entered 05/30/19 16:45:55      Page 11 of 14



                intends to present the budget and staffing plan at the Committee’s next general

                meeting. The Committee understands that Heller Draper has a continuing

                obligation to prepare or update for review and approval by the Committee budget

                and staffing plans pursuant to the Large Case Guidelines.

          30.   I understand there is a continuing duty to disclose any adverse interest and change

 of disinterestedness.

          31.   I agree to immediately disclose any actual conflict of which I become aware

 during the course of Heller Draper’s representation of the Committee.

          32.   I understand that the court’s approval of the application is not approval of any

 proposed terms of compensation and under § 328(a) the Court may allow compensation on terms

 different from those proposed.

          33.   No promises have been received by Heller Draper or by any partner, counsel or

 associate thereof as to compensation in connection with these cases other than in accordance

 with the provisions of the Bankruptcy Code. Heller Draper has no agreement with any other

 entity to share with such entity any compensation received by Heller Draper in connection with

 these chapter 11 cases.

          34.   Heller Draper further states pursuant to Rule 2016(b) of the Federal Rules of

 Bankruptcy Procedure that it has not shared, nor agreed to share (a) any compensation it has

 received or may receive with another party or person, other than with the partners, counsel and

 associates of Heller Draper, or (b) any compensation another person or party has received or may

 receive.

          35.   I am not aware of anyone who objects to Heller Draper’s employment.




                                                11
 {00368387-2}
Case 19-10547       Doc 159-1      Filed 05/30/19      Entered 05/30/19 16:45:55      Page 12 of 14



          36.    I shall amend this statement immediately upon my learning that (a) any of the

 within representations are incorrect or (b) there is any change of circumstance relating thereto.




          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.



 Dated: May 30, 2019


                                                        /s/ William H. Patrick, III
                                                        WILLIAM H. PATRICK, II




                                                  12
 {00368387-2}
Case 19-10547   Doc 159-1   Filed 05/30/19   Entered 05/30/19 16:45:55   Page 13 of 14
                            SCHEDULE 1




    A. THE DEBTORS AND ITS AFFILIATES
       1.   FALCON V, L.L.C.
       2.   FALCON V HOLDINGS, L.L.C.
       3.   ORX RESOURCES, L.L.C.
       4.   ORX, L.L.C.
       5.   ONLINE RESOURCES, L.L.C.
       6.   ORX EXPLORATION, INC.

    B. CURRENT DIRECTORS, OFFICERS, AND SENIOR MANAGEMENT
       1.  J. LUIS BAÑOS, JR.
       2.  JAMES E. ORTH
       3.  MARC W. JARVIS
       4.  SUSAN PEEBLER
       5.  MARY HOOD
       6.  PETER LEIDEL
       7.  ROB ARNOTT
       8.  JAMES PAINTER
       9.  LUIS CASTRO

    C. PARTNERS; HOLDERS OF OTHER EQUITY INTERESTS; OR INVESTORS IN
       THE DEBTORS
       1.   YORKTOWN ENERGY PARTNERS XI, L.P.
       2.   LEXINGTON CO-INVESTMENT PARTNERS ENERGY, L.P.

    D. SIGNIFICANT LENDERS TO THE DEBTORS
       1.   405 BAXTERVILLE LLC
       2.   ANGELO, GORDON ENERGY SERVICER LTD.

    E. PARTIES TO SURETY BONDS WITH THE DEBTORS
       1.   LA OFFICE OF CONSERVATION

    F. GOVERNMENTAL AGENCIES WHICH INTERACT WITH THE DEBTORS
       1.  DELAWARE STATE ATTORNEYS GENERAL
       2.  DEPARTMENT OF LABOR
       3.  ENVIRONMENTAL PROTECTION AGENCY
       4.  INTERNAL REVENUE SERVICE
       5.  LOUISIANA STATE ATTORNEYS GENERAL
       6.  U.S. EQUAL EMPLOYMENT AND OPPORTUNITY COMMISSION
       7.  OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION (OSHA)
       8.  LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY
       9.  LOUISIANA DEPARTMENT OF NATURAL RESOURCES

    G. PARTIES WITH WHOM THE DEBTORS ARE INVOLVED IN LITIGATION
       1.
Case 19-10547   Doc 159-1   Filed 05/30/19   Entered 05/30/19 16:45:55   Page 14 of 14




    H. INSURANCE ENTITIES WITH WHOM THE DEBTORS HAVE CONTRACTS
       1.

    I. MAJOR VENDORS OF THE DEBTORS
       1.

    J. LANDLORDS OF THE DEBTORS
       1.

    K. THE U.S. TRUSTEES OFFICE
       1.

    L. BANKRUPTCY JUDGES IN THE MIDDLE DISTRICT OF LOUISIANA
       1.  DOUGLAS D. DODD
